 1300 NLRB No. 1BIRMINGHAM PRINTING PRESSMEN'S LOCAL 55 (BIRMINGHAM NEWS)1Soil Engineering Co., 269 NLRB 55 (1984).2Pattern Makers League v. NLRB, 473 U.S. 95 (1985), and Sheet MetalWorkers Local 73 (Safe Air), 274 NLRB 374 (1985).3Based on the evidence that Holsombeck is responsible for adjusting press-room employees' grievances and that Howell often sits in on these discussions
and substitutes for Holsombeck when the latter is absent, we find that both
supervisors are 8(b)(1)(B) representatives for the Employer within the meaning
of the Supreme Court's decision in NLRB v. Electrical Workers IBEW Local340, 481 U.S. 573 (1987). This is a necessary predicate to any further consid-eration of whether the refusal to accept their resignations violated Sec.
8(b)(1)(B). In Electrical Workers IBEW Local 340, which issued subsequentto the judge's decision here, the Supreme Court rejected the Board's position
that an employer could be regarded as subject to 8(b)(1)(B) restraint or coer-
cion even with respect to supervisors who did not currently possess authority
on the employer's behalf to adjust grievances or engage in collective bar-
gaining.Birmingham Printing Pressmen's Local Union #55and The Birmingham News Company. Case 10±CB±4391September 28, 1990DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn January 15, 1985, Administrative Law JudgeLawrence W. Cullen issued the attached decision. The
Respondent and the Charging Party Employer filed ex-
ceptions and supporting briefs, and each submitted an
answering brief to the other party's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs, and has
decided to affirm the judge's rulings, findings, and
conclusions only to the extent consistent with this De-
cision and Order.We adopt the judge's finding that the Respondentviolated Section 8(b)(1)(A) of the Act by maintaining
in effect a provision in its International Union's con-
stitution restricting its employee-members' right to re-
sign. We also agree with the judge's conclusions that
Charles Freeman, an assistant pressroom foreman, is
not a supervisor as defined by the Act and that the Re-
spondent further violated Section 8(b)(1)(A) by refus-
ing to recognize and give effect to Freeman's resigna-
tion from union membership. Contrary to the judge,
however, we find that the Respondent did not violate
Section 8(b)(1)(B) of the Act by merely refusing to ac-
cept the resignations of statutory Supervisors Billy
Holsombeck and James Howell.Regarding Freeman's status, the Employer argued inits exceptions that Freeman was a statutory supervisor
because he possessed the authority to discipline em-
ployees, independently direct their work, adjust griev-
ances, make effective recommendations about hiring
and whether to grant overtime and days off, and be-
cause he possessed various secondary indicia of super-
visory authority. The burden of disproving Freeman's
employee status rests on the oEmployer as the party
asserting that he is a supervisor.1In rejecting the Em-ployer's contention, we note that, as the judge found,
Freeman worked in the platemaking department with
only one other employee, a 28-year veteran who need-
ed no significant direction of his work. The single inci-
dent offered as evidence of Freeman's disciplinary au-
thority, where Pressroom Foreman Holsombeck told a
pressroom employee that Freeman was a supervisor
who possessed the authority to direct his work, was
too isolated to establish supervisory status. Further, therecord shows that any direction Freeman gives thepressroom employees, who come into the plateroom to
pick up the plates necessary for running their printing
presses, is routine in nature and does not require the
exercise of any independent judgment. Regarding Free-
man's alleged hiring authority, the evidence discloses
that he does nothing more than sit in on the hiring
interviews that Holsombeck conducts. Although the
Employer consults with Freeman concerning overtime
work or time off for the other platemaking employee,
it appears that little discretion is involved in these de-
cisions because the Employer has a policy that ``[t]he
plateroom has to stay in operation as long as the press
is running.''Finally, although one of the Employer's manage-ment officials testified that Freeman has the authority
to adjust grievances, he had never done so and there
was accordingly no evidence as to the substance of
such alleged authority. We also note the evidence that
Holsombeck and Assistant Pressroom Foreman Howell
are the Employer's principal representatives to resolve
grievances arising from pressroom operations and that
at least one of them is generally available, if needed,
to perform this function.In sum, we find that this is too skimpy a record onwhich to predicate a finding that Freeman has the au-
thority of a 2(11) supervisor or acts as the Employer's
representative for collective bargaining and the adjust-
ment of grievances within the meaning of Section
8(b)(1)(B). Accordingly, we conclude that Freeman is
a rank-and-file employee and that the Union violated
Section 8(b)(1)(A) of the Act by refusing to accept his
resignation.2Statutory Supervisors Holsombeck and Howell alsoattempted to resign from the Union and the Union
similarly refused to recognize and accept their resigna-
tions.3The judge found that refusal unlawful based onthe Board's decision in Typographical Union (RegisterPublishing), 270 NLRB 1386 (1984), which held thata union's refusing to recognize and give effect to the
effective resignations of various supervisor members of
the union violated Section 8(b)(1)(B) of the Act. For
the following reasons, we reverse that conclusion of
the judge. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Electrical Workers IBEW Local 66 (Houston Lighting), 262 NLRB 483(1982); Machinists Lodge 727 (Lockheed-California), 250 NLRB 303 (1980);Distillery Workers Local 80 (Capitol-Husting), 235 NLRB 1264 (1978). 5Sheet Metal Workers Local 68 (DeMoss), 298 NLRB 1000 (1990).6270 NLRB at 1386±1387 (emphasis added).7Nor did the case overruled by the Board in RegisterÐGraphic Arts Local32B (Banta Division), 250 NLRB 850 (1980)Ðinvolve any 8(b)(1)(B) issues.8See, e.g., Glass & Pottery Workers Local 158 (Atlas Foundry), 297 NLRB425 (1989); Auto Workers Local 148 (McDonnell-Douglas), 296 NLRB 970(1989); Auto Workers Local Local 128 (Hobart Corp.), 283 NLRB 1175(1987); Auto Workers 449 (National Metalcrafters), 283 NLRB 182 (1987).See also Machinists Local 1414 (Neufeld Porsche-Audi), 270 NLRB 1330(1984), approved in Pattern Makers League v. NLRB, 473 U.S. 95, 103(1985).9Member Devaney, who did not participate in that case, does not pass onthe Board's decision there.Member Cracraft dissented from the finding of an 8(b)(1)(B) violation inDeMoss. She notes that the Union's rule and conduct at issue here in no wayaffect the supervisor-member ``in performing the duties of, and acting in his
capacity as grievance adjuster or collective bargainer on behalf of the em-
ployer.'' Florida Power & Light Co. v. Electrical Workers IBEW, 417 U.S.790, 804±805 (1974), quoted with approval in NLRB v. Electrical WorkersIBEW Local 340, supra.In Register, the union was alleged to have violatedSection 8(b)(1)(A) by refusing to accept the resignationfrom membership submitted by an employee, and Sec-
tion 8(b)(1)(B) by refusing to accept the resignationsfrom membership submitted by three supervisors/
employer-representatives.The Board in Register found both violations, ex-pressly relying on three cases4for the proposition that``where a union's bylaws contain an invalid restriction
on resignation, a union violates Section 8(b)(1) by
refusing to acknowledge the effectiveness of its mem-
bers' resignations.'' 270 NLRB at 1386. The Board
concluded that by refusing to accept the resignation of
the employee, the union violated Section 8(b)(1)(A).
This conclusion was entirely consistent with the cited
precedent. Indeed, it is entirely consistent with the very
similar violation of Section 8(b)(1)(A) which the judge
found and we affirm in the instant case.The finding of an 8(b)(1)(B) violation in Register,based on the union's refusal to accept the resignations
of the supervisors/employer-representatives, is a much
different matter from the finding of an 8(b)(1)(A) vio-
lation based on the union's refusal to accept the res-
ignation of the employee.Section 8(b)(1)(B) protects a fundamentally differentright (an employer's right to select is own representa-tive for purposes of collective bargaining or grievance
adjusting) than the right protected by Section
8(b)(1)(A) (an employee's right to engage in or refrainfrom engaging in the activities protected by Section 7).
Section 8(b)(1)(B) prohibits fundamentally different
conduct (restraint or coercion of an employer) than theconduct prohibited by Section 8(b)(1)(A) (restraint or
coercion of employees). Furthermore, statutory super-visors, unlike statutory employees, do not have a right
protected by the Act to resign from union member-
ship.5In finding an 8(b)(1)(B) violation based on the re-fusal to accept the resignations of the employer-rep-
resentatives, the Board in Register appears simply tohave lumped the 8(b)(1)(A) and (B) allegations to-
gether and, relying on the three cases referred to above
(which did not involve Section 8(b)(1)(B)), concluded
as follows: [W]e find that by refusing to recognize and
give effect to the effective resignation of employee
Scherb, Respondent Local violated Section 8(b)(1)(A)
of the Act. Similarly, we find that by refusing to rec-ognize and give effect to the effective resignations of
Supervisors King, McNulty, and Vincenti, Respondent
Local violated Section 8(b)(1)(B) of the Act.6None of the three cases expressly relied on in Reg-ister for ``similarly'' finding an 8(b)(1)(B) refusal toaccept the resignations of the employer-representativescontained any 8(b)(1)(B) issues.7The refusals to ac-cept resignations in Houston Lighting, Lockheed-Cali-fornia, and Capitol-Husting were alleged to have vio-lated only Section 8(b)(1)(A). Thus, we find that those
cases provide no support for the Board's 8(b)(1)(B)finding in Register.Nor has the Board in turn ever relied on Register forfinding a violation of Section 8(b)(1)(B) based on a re-
fusal to accept a resignation from union membership
of a supervisor/employer-representative. While Registerhas been cited often and properly (including by the
judge in the instant case) in support of a finding that
the refusal to accept an employee's resignation violatesSection 8(b)(1)(A),8it has not been cited in support ofa finding that the refusal to accept an employer-rep-
resentative's resignation, without more, violates Sec-
tion 8(b)(1)(B). Accordingly, we overrule Typo-graphical Union (Register Publishing), supra, to theextent that it is inconsistent with this decision.Thus, the Union's refusal here to recognize and giveeffect to the resignations tendered by Holsombeck and
Howell can be found unlawful only if it is shown that
the Union thereby coerced and restrained the Employerin the selection of its 8(b)(1)(B) representatives. As the
Supreme Court stated in NLRB v. Electrical WorkersIBEW Local 340, supra at 594, ``[t]he statute itself re-veals that it is the employer, not the supervisor-mem-
ber, who is protected from coercion by the statutoryscheme.'' We are not satisfied from the record in this
case that the General Counsel has established that the
Union interfered with the Employer's statutory rightsunder Section 8(b)(1)(B) merely by refusing to accept
the resignations of Supervisors Holsombeck and How-
ell. Restraint and coercion of the Employer in these
circumstances is too speculative. Cf. Sheet MetalWorkers Local 68, supra, in which the Board found theunion violated Section 8(b)(1)(B) by imposing fines on
supervisor-members for resigning and for returning to
work during a strike.9Accordingly, we conclude thatthe Union has not, as alleged, violated Section 3BIRMINGHAM PRINTING PRESSMEN'S LOCAL 55 (BIRMINGHAM NEWS)10If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National LaborRelations Board'' shall read ``Posted Pursuant to a Judgment of the UnitedStates Court of Appeals Enforcing an Order of the National Labor RelationsBoard.''8(b)(1)(B) of the Act, and we shall dismiss this com-plaint allegation.AMENDEDCONCLUSIONSOF
LAW1. Delete Conclusion of Law 4 and renumber subse-quent paragraphs.2. Insert the following as new Conclusions of Law6.``(6) The Respondent has not otherwise violated theAct.''ORDERThe National Labor Relations Board orders that theRespondent, Birmingham Printing Pressmen's Union
Local #55, its officers, agents, and representatives,
shall1. Cease and desist from
(a) Maintaining and giving effect to the followingprovision of the constitution of the Graphic Commu-
nications International Union:Article XX, Section 12, Resignation A membermay resign from membership, upon approval of
the Local Executive Board, only if he is in good
standing and has ceased to be engaged as an em-
ployee or in a supervisory capacity in an industry
within the jurisdiction of the International Union,
as defined in Article II, Section 6, Jurisdiction.
Upon resignation, all rights, privileges and other
benefits of membership shall terminate automati-
cally including coverage and benefits under any
Plan except as such Plan may expressly provide
otherwise. Such person shall thereafter be entitled
to apply for membership only as a new member
upon the terms and conditions prevailing at the
time.(b) Restraining or coercing its members who arestatutory employees by refusing to recognize and give
effect to their effective resignations from the Union.(c) In any like or related manner restraining or co-ercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Remove from its governing documents the por-tion of the constitution of the Graphic Communications
International Union which restricts resignations from
the Union by members who are statutory employees.(b) Give full effect to Charles Freeman's effectiveresignation from the Union, and remove from its
records all references to its unlawful refusal to recog-
nize and give effect to Freeman's resignation.(c) Post at its business office and meeting halls cop-ies of the attached notice marked ``Appendix.''10Cop-ies of the notice, on forms provided by the RegionalDirector for Region 10, after being signed by the Re-
spondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to members are cus-
tomarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered,
defaced, or covered by any other material.(d) Deliver to the Regional Director for Region 10signed copies of the notice in sufficient number to be
posted by The Birmingham News, if it is willing to
post them, in all places where notices to employees are
customarily posted.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
maintain and give effect to the fol-lowing provision of the constitution of the Graphic
Communications International Union:Article XX, Section 12, Resignation A membermay resign from membership, upon approval of
the Local Executive Board, only if he is in good
standing and has ceased to be engaged as an em-
ployee or in a supervisory capacity in an industry
within the jurisdiction of the International Union,
as defined in Article II, Section 6, Jurisdiction.
Upon resignation, all rights, privileges and other
benefits of membership shall terminate automati-cally including coverage and benefits under any
Plan except as such Plan may expressly provide
otherwise. Such person shall thereafter be entitled
to apply for membership only as a new member
upon the terms and conditions prevailing at the
time.WEWILLNOT
restrain or coerce our members whoare statutory employees by refusing to recognize and
give effect to their effective resignations from the
Union. 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The following includes a composite of the credited testimony of the wit-nesses at the hearing.WEWILLNOT
in any like or related manner restrainor coerce employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.WEWILL
remove from our governing documents theportion of the constitution of the Graphic Communica-
tions International Union which restricts resignations
from the Union by members who are statutory employ-
ees.WEWILL
give full effect to Charles Freeman's ef-fective resignation from the Union, and remove from
our records all references to our unlawful refusal to
recognize and give effect to Freeman's resignation.BIRMINGHAMPRINTINGPRESSMEN'SLOCALUNION#55Virginia L. Jordan, Esq., for the General Counsel.Sandra L. Hughes, Esq. (Delson & Gordon), of Washington,D.C., for the Respondent.Hubert A. Grissom, Jr., Esq. (Johnston, Barton, Proctor,Swedlaw & Naff), of Birmingham, Alabama, for the Em-ployer.DECISIONSTATEMENTOFTHE
CASELAWRENCEW. CULLEN, Administrative Law Judge. Thiscase was heard before me on November l6, l984, at Bir-
mingham, Alabama. The hearing was held pursuant to a
complaint issued by the Regional Director for Region l0 of
the National Labor Relations Board (the Board) on October
l8, l984. The complaint is based on a charge filed by The
Birmingham News Company (the Charging Party or the Em-
ployer) on August 24, l984, and alleges that Birmingham
Printing Pressmen's Local Union #55 (the Respondent or the
Union) has violated Section 8(b)(l)(A) of the National Labor
Relations Act (the Act) by adopting and maintaining in force
and effect the bylaws of the Graphic Communications Inter-
national Union (the GCIU) which restrict the rights of em-
ployees to resign from their membership with Respondent
and that Respondent has violated Section 8(b)(l)(B) of the
Act by refusing to permit the Employer's pressroom foreman
Billy P. Holsombeck and assistant pressroom foremenJames
Howell and Charles Freeman from resigning their member-
ship in Respondent and thereby restraining and coercing the
Employer in the selection of its representatives for the pur-
poses of collective bargaining and the adjustment of griev-
ances. The complaint is joined by the answer of the Re-
spondent Union wherein it denies the commission of the al-
leged violations of the Act.Upon the entire record in this proceeding, including myobservation of the witnesses who testified, and after due con-
sideration of the positions of the parties and briefs filed by
the General Counsel and counsel for Respondent, I make the
followingFINDINGSOF
FACTAND
ANALYSIS1I. JURISDICTIONThe complaint alleges, the Respondent admits, and I findthat the Charging Party is an Alabama Corporation with an
office and place of business located at Birmingham, Ala-
bama, where it is engaged in the operation of a daily news-
paper; that the Employer during the past calendar year (prior
to the filing of the complaint), a representative period, de-
rived gross revenues in excess of $200,000, subscribed to
various interstate news services, published various nationally
syndicated features, and advertised various nationally sold
products; and that the Employer is, and has been at all times
material, an employer engaged in commerce within the
meaning of Section 2(6) and (7) of the Act.II. THELABORORGANIZATION
The complaint alleges, the answer admits, and I find thatRespondent is, and has been at all times material, a labor or-
ganization within the meaning of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
This case concerns the Union's maintenance in effect ofthe following provision of the GCIU constitution:Article XX, Section l2, ResignationA member may resign from membership, upon approvalof the Local Executive Board, only if he is in good
standing and has ceased to be engaged as an employee
or in a supervisory capacity in an industry within the
jurisdiction of the International Union, as defined in Ar-
ticle II, Section 6, Jurisdiction. Upon resignation, all
rights, privileges and other benefits of membership shall
terminate automatically except as such Plan may ex-
pressly provide otherwise. Such person shall thereafter
be entitled to apply for membership only as a new
member upon the terms and conditions prevailing at the
time.It also concerns its restraint of three of its members em-ployed by the Employer from resigning their membership in
Respondent who are also alleged by the complaint to be su-
pervisors under the Act.The facts are largely undisputed in this case. Thus, theUnion acknowledges that it maintains and enforces the GCIU
provision restricting the resignation of its members. The
Union contends that its restriction of its members from re-
signing is lawful. In its brief, the Union concedes the super-
visory status of pressroom foreman Holsomback and Assist-
ant Pressroom Foreman Howell. The Union has contested the
supervisory status of Assistant Pressroom Foreman Charles
Freeman.James Payton, the production operations director of theCharging Party, testified that Pressroom Foreman Billy
Holsombeck is in charge of the entire pressroom operations
with overall responsibility for the employees in that depart-
ment and that he has authority to hire and fire, grant time
off, promote to supervisory positions, discipline employees,
determine whether overtime is to be worked under certain 5BIRMINGHAM PRINTING PRESSMEN'S LOCAL 55 (BIRMINGHAM NEWS)2Several years prior to the instant complaint, the Employer had utilized aclassification of ``men-in-charge'' which was included in the collective-bar-
gaining agreement. As the Employer's operations became more highly auto-
mated and the cost of the equipment increased dramatically, the Employer, ac-
cording to the testimony of Payton, perceived a need to put a foreman in
charge of each press. The Union concurred and the assistant foremen were
then utilized to assume responsibility for the presses and the ``men-in-charge''
positions were no longer filled.circumstances, and has exercised the authority to do so withthe possible exception of discharging an employee as there
have been no discharges in recent years. Payton also testified
that Assistant Pressroom Foreman James Coy Howell is re-
sponsible for the entire pressroom operation in the absence
of Holsombeck; that he otherwise is responsible for assigning
work through the various assistant foremen,2and takes partin hiring decisions with Holsombeck and has authority to
fire, although this has not occurred, and has the authority to
discipline employees. Further, he has authority to direct the
employees on a daily basis, transfers employees within the
department on a daily basis, grants time off to employees,
sits in with Holsombeck as the Charging Party's representa-
tive on grievances, and has authority to settle grievances, at-
tends supervisory meetings and has approximately l2 assist-
ant foremen and 44 journeymen under his supervision. He
has authority to approve overtime work and spends approxi-
mately 75 percent of his time in performing his supervisory
responsibilities. Payton testified further that Assistant Press-
room Foreman Charles Freeman has responsibility for direct-
ing the work of the employees assigned to the platemaking
operation of the pressroom department. This normally in-
volves only a single journeyman employee who is a long-
term employee who has not required a great deal of direction
by virtue of his experience and his satisfactory job perform-
ance, although on occasion other employees may be assigned
to this operation as required. He also coordinates the activi-
ties of the platemaking operation with the assistant press-
room foreman in charge of the night-shift platemaking oper-
ation. Payton testified that Freeman is the Charging Party's
representative in the first step of the grievance procedure, al-
though he has never been required to handle a grievance. He
attends staff meetings and quality control meetings. He effec-
tively recommends overtime as required in the platemaking
department to the foreman in charge of the pressroom. On
one occasion, Freeman ordered a journeyman employee who
was working in another area of the pressroom to perform a
task and the employee objected, contending that Freeman did
not have the authority to do so. Freeman obtained Howell,
the foreman in charge at the time, and Howell informed the
employee that Freeman was a supervisor and did have the
authority to order him to perform the task. The employee
normally assigned to the platemaking department goes di-
rectly to the foreman and bypasses Freeman as a matter of
course in requesting time off, but the foreman checks with
Freeman before allowing him time off. As of the date of the
hearing, Freeman had not hired, promoted, or discharged any
employee. Freeman has filled in at supervisory meetings but
has not handled any grievances. Freeman has trained employ-
ees and has responsibility for ordering materials with average
expenditures of $l2,000 per month for the platemaking de-
partment. Freeman is paid a salary differential in addition to
that paid to journeymen employees and receives no overtime
compensation whereas the journeymen employees are paid
overtime. The Union also called Robert Maxwell a journey-man employee and the secretary-treasurer of the Union. Max-well testified that he rarely sees Freeman outside of the
platemaking department and that Freeman is not familiarwith pressman work outside of the platemaking department
and therefore does not have the requisite skills to order jour-
neymen pressmen to do work and that he himself has pri-
marily dealt with the single journeyman employee in the
platemaking department when he required plates.I find that Holsombeck and Howell are supervisors underSection 2(11) of the Act. I find, however, that Freeman is
not a supervisor under Section 2(11) but rather is a highly
skilled leadman employee with substantial responsibility for
the platemaking operation but who does not exercise the
independent judgment characteristic of supervisory authority.
There was virtually no evidence presented at the hearing
which would support a finding that Freeman was a super-
visor with the exceptions of his recommendation of overtime,
his attendance at quality control meetings, and a single inci-
dent wherein another employee was told to comply with the
work direction issued to him by Freeman. Rather, the evi-
dence showed that on a day-to-day basis Freeman exercises
virtually no supervisory authority but works in the
platemaking department with a single employee who, by vir-
tue of his experience and lack of a disciplinary record, ad-
mittedly requires no supervision and who, as a matter of
longstanding practice, bypasses Freeman when requesting
time off although Freeman is consulted by the pressroom
foreman concerning the allowance of time off.Although there was testimony that in an occasional peakperiod another employee might be assigned to the
platemaking department, the standard supervisory ratio in the
platemaking department is one-on-one. See Washington PostCo., 229 NLRB 490, 494 (1977);Westlake United Corp., 236NLRB 1114, 1116 (1978); Print-O-Stat, Inc., 247 NLRB272, 273 (1980); 20th Century Press, 107 NLRB 292, 295(1953); Alco-Gravure, Inc., 249 NLRB l0l9 (l980).Although there was secondary evidence of Freeman's al-leged supervisory status by virtue of his increment of pay
and benefits over and above that accorded journeymen em-
ployees and his salaried status, this evidence is persuasive
only and cannot support, on its own merits, a finding of su-
pervisory status in this case. Alco-Gravure, Inc., supra.The Board has recently decided cases involving the issuesin this case. Thus, inMachinists Local 1414 (NeufeldPorsche-Audi), 270 1330 (1984), the Board reviewed its pastNLRB decisions in Machinists Local 1327 (Dalmo Victor),231 NLRB 719 (1977), enf. denied and reinstated 608 F.2d
1219 (9th Cir. 1979)(Dalmo Victor I), and Machinists Local1327 (Dalmo Victor), 263 NLRB 984 (1982), enf. denied725 F.2d 1212 (9th Cir. 1984) (Dalmo Victor II), as well asSupreme Court decisions Allis-Chalmers Mfg. Co., 388 U.S.175 (1967); Scofield v. NLRB, 394 U.S. 423 (1969); NLRBv. Textile Workers Local 1029 (International Paper), 409U.S. 2l3 (1972); Machinists Lodge 405 (Boeing Co.) v.NLRB, 4l2 U.S. 84 (1973), concerning the legality of restric-tions placed by unions on the rights of their members to re-
sign. In Neufeld Porsche-Audi, the Board concluded that ``re-strictions on resignations impair the fundamental policies
found in the express language and consistent interpretation of
Section 7. That section grants employees the right to refrain
from any or all protected concerted activities. This statutory
right encompasses not only the right to refrain from strikes, 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
but also the right to resign union membership.'' In theNeufeld Porsche-Audi case, the Board found that the Unionviolated Section 8(b)(l)(A) of the Act by imposing a fine on
an employee for returning to work during a strike after he
had resigned his membership in the Union. Although the
Union has not imposed a fine in the case before me, the
Union's restriction of its members from resigning nonethe-
less violates the Act. Thus, in Typographical Union (RegisterPublishing), 270 NLRB 1386 (l984), the Board also foundthat the Respondent Union violated Section 8(b)(l)(A) of the
Act by maintaining its bylaws restricting resignation except
upon the consent of the local union citing in support thereof
its recent decision in Engineers of Scientists Guild (Lock-heed-California), 268 NLRB 311 (1983), wherein it foundthat the mere maintenance of a provision restricting resigna-
tion was violative of Section 8(b)(1)(A) of the Act.
InTypographical Union (Register Publishing), the Board alsofound that the Respondent Union had violated Section
8(b)(1)(B) of the Act by ``refusing to recognize and give ef-
fect to the effective resignations'' of three supervisors of the
Charging Party Employer.The Board's recent decisions in Neufeld Porsche-Audi,Register Publishing, and Lockheed-California, are controllingin this case. I accordingly find that the Respondent Local
Union violated Section 8(b)(1)(A) of the Act by maintaining
in force the bylaws of its International Union which placed
restrictions on the rights of its local union members to resign
from the Union. I find that the Respondent violated Section
8(b)(1)(B) of the Act by refusing to recognize and give effect
to the resignations of supervisors Billy Holsombeck and
James Howell. I find that Respondent violated Section8(b)(l)(A) of the Act by refusing to recognize and give effect
to the resignation of employee Charles Freeman from the
Union.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICESON
COMMERCEThe unfair labor practices of Respondent as found in sec-tion III in connection with the operations of the Employer asfound in section I have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the several
States and tend to lead to labor disputes burdening and ob-
structing the flow of commerce.CONCLUSIONSOF
LAW1. The Employer, The Birmingham News Company, is anemployer within the meaning of Section 2(6) and (7) of the
Act.2. The Respondent, Birmingham Printing Pressmen'sLocal Union #55, is a labor union within the meaning of
Section 2(5) of the Act.3. Respondent violated Section 8(b)(1)(A) of the Act bymaintaining in force and effect the constitution of its Inter-
national Union which places unlawful restrictions on the
rights of its members to resign their membership in the
Union.4. Respondent violated Section 8(b)(1)(B) of the Act byrefusing to recognize and give effect to the effective resigna-
tions of Supervisors Holsombeck and Howell from their
membership in the Union.5. Respondent violated Section 8(b)(1)(A) of the Act byrefusing to permit employee Freeman to resign from the
Union.6. The aforesaid unfair labor practices have a close, inti-mate, and substantial effect on the free flow of commerce
within the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has violated Section8(b)(1)(A) and (B) of the Act, I shall recommend that it be
ordered to cease and desist therefrom, remove its records of
the provision restricting the resignation of its members, and
remove from its records any references to its refusal to give
recognition to the resignations of Holsombeck, Howell, and
Freeman, and recognize and give full effect to their resigna-
tions as members of the Union.[Recommended Order omitted from publication.]